Citation Nr: 1125152	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a stomach disorder, including an appendectomy scar, diverticulitis, hiatal hernia and gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1959 to June 1960.  

This appeal arises from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board of Veterans' Appeals (Board) in a September 2009 decision granted service connection for asbestosis.  The issue of service connection for a stomach disorder was remanded for further development.  

The development ordered, obtaining service clinical records and affording the Veteran a VA examination has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had an appendectomy in service.  

2.  His current residuals of the appendectomy in service are limited to a surgical appendectomy scar.  

3.  There is no competent medical evidence which links the currently diagnosed diverticulitis, hiatal hernia or gastroesophageal reflux disease (GERD) to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an appendectomy, a surgical scar, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for diverticulitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claim for service connection for a stomach disorder in June 2005.  The RO sent him a letter in June 2006 which explained what was needed from him, how he could help, how VA could help him with his claim, and what the evidence must show to support service connection.  It also included how disability ratings and effective dates are assigned.  

Previously in May 2005, the National Personnel Records Center (NPRC) informed the RO that the Veteran had "fire related" service.  His service treatment records were presumed to have been destroyed in a fire at their storage facility.  A form to request information to reconstruct data was forwarded to the Veteran and he completed and returned it to the RO.  No additional records were forwarded to the RO.  A search of inpatient and outpatient records was conducted at Lackland Air Force Base with no results.  The Board remanded the claim and ordered that the Veteran's records of hospitalization at the Portsmouth Naval Hospital be requested.  Those records were received and placed in the claims folder.  

The Veteran was examined by VA and a medical opinion was obtained.  This was based on a review of the Veteran's medical records, the history he provided at the examination, and a physical inspection of the Veteran.  As the Veteran has not been currently diagnosed to have acute gastroenteritis, he has not described a clear, consistent history of stomach problems since service, and there is no competent suggestion in the record there are any current residuals of acute gastroenteritis, no medical opinion addressing the significance of the presence of acute gastroenteritis  in service is necessary.  

The Veteran appeared and testified before the undersigned Veteran's Law Judge in May 2009.  

In view of the foregoing, no further notice to the Veteran or assistance with his claim is necessary.  

SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background.  Records from the United States Navy Hospital at Portsmouth, New Hampshire reveal the Veteran was hospitalized in February and March 1960.  The history recorded in these documents show that after one to two days of right lower quadrant pain without any associated symptoms, the Veteran went to sick call.  He did not have nausea, vomiting, constipation or diarrhea except on the afternoon of the day of admission when he vomited a small amount.  His temperature was elevated.  Physical examination revealed tenderness in the right lower quadrant.  He was admitted with a diagnosis of acute appendicitis.  An appendectomy was performed.  He ran a fever after his appendectomy.  A staph infection was discovered.  He was discharged with diagnoses of acute appendicitis and acute gastroenteritis.  As indicated above, there are no further service treatment records.

The Veteran submitted a statement in support of claim in March 2006.  He wrote that while working on the flight line the engine cradle slipped and caused the engine he was working on to slip.  He attempted to hold it up but was in an awkward position and felt a strain.  The next day he reported to the dispensary with severe pain and was transported to the hospital.  He recalled his appendix was removed and a stomach tear repaired, and that these events produced the disability for which benefits are sought.   

October 2005 VA records reveal the Veteran was seen with a new onset of atrial fibrillation.  He had nausea and bloating, but he denied having any diarrhea or constipation.  

In November 2007 an upper gastrointestinal (UGI) examination was performed.  Clinical history included cervical dysphagia, chest pain and anemia, and a small sliding hiatus hernia and mild gastroesophageal reflux were demonstrated.  The stomach, duodenum, and small bowel were visualized as normal.  

The Veteran appeared and gave testimony before the undersigned Veteran's Law Judge in May 2009.  The Veteran testified he was jacking an engine up when it slipped and he grabbed it.  He noticed his stomach burning.  He went home and lay down in bed and passed out.  His wife took him to the dispensary where he was told he had a fever and the flu.  (T-12).  The next morning he was miserable and his stomach was killing him.  He went back to the dispensary and was taken by ambulance to the hospital.  He recalled he had surgery to remove his appendix and to stitch up a tear in his stomach.  (T-13).  

The Veteran was seen in July 2010 at VA with lower abdominal pain.  He reported loose stools but had been using medications that could account for that.  Diverticulitis was detected on computed tomography (CT) scan.  

A VA examination of the Veteran's gastrointestinal system was conducted in August 2010.  In reviewing the medical history of the Veteran the VA examiner found no references to a stomach tear.  Objective findings on examination included a well healed, flat, right lower quadrant scar.  The scar was superior to and parallel to the right of the inguinal crease.  There was no hernia, tissue loss, tenderness or abnormal pigmentation.  The diagnosis was status post appendectomy with well healed surgical scar, with no other residuals.  

The examiner made the following statement:  I reviewed several medical resource documents, including Outlines in Clinical Medicine, Up to Date Outline and Harrison's Principles of Internal Medicine.  Diagnosis of acute appendicitis continues to be a diagnostic challenge.  Even with today's non-invasive imaging technology, surgical exploration and verification remains the gold standard for confirming diagnosis of appendicitis.  The Veteran's primary care providers are treating the Veteran for GERD and diverticulitis.  Prior upper GI indicated mild gastroesophageal reflux (GERD) and a small hiatal hernia.  Long-term complications/residuals from appendectomy are uncommon.  There is no clinical, evidence-based medicine which indicates that having an appendectomy, causes or increases the risk of developing GERD, hiatal hernia, diverticulitis or any of the gastroesophageal type symptoms the Veteran has stated.  It is less likely as not that the Veteran has any current gastrointestinal disorder as a residual of his in-service appendectomy.  (There is no evidence in the medical record of a "stomach tear.")  

Analysis

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

GERD, Hiatal Hernia, Diverticulitis

VA records include current diagnoses of GERD, a small hiatal hernia, and diverticulitis.  

Service treatment records are limited to the records of hospitalization in February and March 1960.  There is evidence of acute appendicitis and acute gastroenteritis in service.  An appendectomy was performed.  There is no evidence in service of a stomach tear, GERD, hiatal hernia or diverticulitis.  The latter three are first shown decades after service with no clear history of symptoms linked to these or any other stomach issue dating since service.  A tear is not shown at all.  

The medical evidence of nexus is limited to the opinion of the VA examiner in August 2010 which diagnosed the only residual of the appendectomy in service as a surgical scar.  The VA examiner specifically explained that there was no clinical, evidence-based medicine which indicates that having an appendectomy, causes or increases the risk of developing the currently shown GERD, hiatal hernia, diverticulitis or any of the gastroesophageal type symptoms the Veteran has stated.

The only evidence linking GERD, hiatal hernia and diverticulitis to service is implied from the Veteran's claim.  The Veteran has not presented any evidence which indicates he has any special training or education which would qualify him to diagnose a medical disorder or attribute it to a specific diagnosis, and GERD, diverticulitis and a hiatal hernia are disorders which were diagnosed after an UGI examination and a CT scan were performed.  They are not the types of disorders which a lay person could observe, describe and accurately diagnose based on observation alone.  38 C.F.R. § 3.159(a)(1) and (2) (2010).  Indeed, the Veteran has not reported any later diagnosis of a stomach disorder by a medical professional based on his description of his symptoms in service or a contemporaneous diagnosis by a medical professional, and he has not described a clear, consistent history of stomach problems dating since service.  

In the absence of evidence linking to service, the currently diagnosed GERD, hiatal hernia, or diverticulitis first shown years after service, service connection for these disabilities is not warranted.  

Appendectomy Scar

VA examination in August 2010 described and diagnosed an appendectomy scar.  The VA examiner in August 2010 stated the only residual of the appendectomy in service was a surgical scar.  

The claims folder contains evidence demonstrating that all the elements to support a claim for service connection as set out in Hickson are of record.  There is a current diagnosis of an appendectomy scar; records of hospitalization in service demonstrate the Veteran had an appendectomy in service; and the scar has been linked to the appendectomy performed in service by a competent medical professional.  

The evidence demonstrates there is a current diagnosis of an appendectomy scar, with service records showing an appendectomy was performed in service, and a medical opinion has diagnosed the appendectomy scar as the only residual of the appendectomy in service.  Thus, the evidence supports the grant of service connection for an appendectomy scar.  


ORDER

Service connection for an appendectomy scar is granted.

Service connection for GERD is denied.  

Service connection for hiatal hernia is denied.  

Service connection for diverticulitis is denied.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


